DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant filed on November 11, 2019 has been considered.  Claims 1-20 are allowance over the prior arts.

Allowable Subject Matter

3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 7 and 14 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 and 14 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
transmitting, to the display, a stop command, wherein the stop command instructs the display to not display a first subset of frames in the set of movement frames, wherein the first subset of frames reflects the end of the movement.

receiving, from the server, a stop command; 
receiving, from the server, a second set of movement frames that reflect a second portion of the movement; displaying the first set of movement frames;
redisplaying, after displaying the first set of movement frames, a frame from the first set of movement frames; and discarding without displaying, based on the stop command, the second set of movement frames.

4.    Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-20. In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
5.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:

PELI (US 20180261003 A1) discloses the systems and methods described herein are example embodiments in which presence is maintained by lowering contrast on at least a portion of the display of a HMD or other display system in peripheral regions or areas from the outer edge of the foveal view to the outer edge of the peripheral view in response to detected head motion, thereby maintaining presence while reducing the possibility/severity of VIMS. The embodiments serve to maintain presence by continued display of the image in the full contrast foveal area and reduced from original contrast peripheral areas. At the same time, these embodiments serve to reduce contrast in the peripheral areas which serves to reduce the field of view to a degree which will lead to reduced incidence of VIMS.
OGASAWARA (US 20200120322 A1) discloses an image display system that allows an object space to be viewed from free viewpoints.  The system has been developed that displays panoramic images on a head mounted display such that, when a user wearing the head mounted display rotates the user's head indicates time, and image frames generated/displayed in each time step as display images are expressed as rectangles.  During a "stop period" when the head is not moving, the image display system generates display images at the resolution corresponding to the display 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612